     Case 5:16-cv-04413 Document 67 Filed 11/19/18 Page 1 of 1 PageID #: 1252



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


DAVID JORDAN,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:16-cv-04413

MECHEL BLUESTONE, INC.
and DYNAMIC ENERGY, INC.,

                             Defendants.



                                           ORDER


        The Court, having considered the Plaintiff’s Reply to Defendants’ Response to Motion to

Enforce Settlement (Document 63), wherein the Plaintiff seeks to withdraw the Plaintiff’s Motion

to Enforce Settlement (Document 59), ORDERS that the Motion to Enforce Settlement (Document

59) be TERMINATED AND WITHDRAWN.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                            ENTER:         November 19, 2018
